Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2022 has been entered.
 
This is in response to the Amendment dated January 25, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Claim Rejections - 35 USC § 112
Claims 1, 5-8 and 10 have been rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was 

filed, had possession of the claimed invention. 
The rejection of claims 1, 5-8 and 10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
	Claims 1, 5-8 and 10 have been rejected under 35 U.S.C. 103 as being unpatentable over Neumann (“Electrolytic Precipitation of Gold from Cyanide Solutions,” Zeitschrift fuer Elektrochemie und Angewandte Physikalische Chemie (1906), Vol. 12, pp. 569-78 From: J. Chem. Soc. Soc., Abstr. 90, II, 764 1906) in view of Fletcher et al. (US Patent No. 4,168,214).
	The rejection of claims 1, 5-8 and 10 under 35 U.S.C. 103 as being unpatentable over Neumann in view of Fletcher et al. has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Rejections - 35 USC § 103
I.	Claims 1, 5, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosbar et al. (US Patent Application Publication No. 2011/0253545 A1).
Regarding claim 1, Kosbar teaches a gold electroplating solution (= electroplating bath (or composition)) [pages 3-4, [0035]] consisting of: 
• a gold (III) cyanide compound, the gold (III) cyanide compound being at least one of potassium gold (III) cyanide, ammonium gold (III) cyanide, and sodium gold (III) cyanide (= gold (Au) salts which may be used in the electroplating bath include, but are not limited to, one or 

more of gold trichloride, gold tribromide, gold cyanide, potassium gold chloride, potassium gold cyanide, sodium gold chloride and sodium gold cyanide) [page 4, [0039]]; 
• a chloride compound, the chloride compound being at least one of potassium chloride, ammonium chloride, and sodium chloride (= alkali metal salts which may be included in the electroplating bath include, but are not limited to, sodium and potassium salts of halogens, 
such as chloride, fluoride and bromide) [page 5, [0053]]; and 
• hydrochloric acid (= inorganic acids include, but are not limited to, sulfuric acid, hydrochloric acid, nitric acid and phosphoric acid) [page 5, [0052]], 
wherein the hydrochloric acid is supplied in a sufficient amount (= one or more inorganic and organic acids can be also included in the electroplating bath to increase the solution conductivity of the matrix and also to adjust the pH of the plating composition) [page 5, [0052]] such that the gold electroplating solution has a pH between about 0 and about 1 (= the measured pH of the electroplating bath may range from -1 to 14) [page 5, [0055]], and 
wherein the gold electroplating solution is free of oxidizing acids and nitrate salts (page 4, [0047]).  
	Regarding claim 5, Kosbar teaches wherein the solution has a pH between about 0.7 and about 0.9 (= the measured pH of the electroplating bath may range from -1 to 14) [page 5, [0055]].
Regarding claim 8, Kosbar teaches wherein the solution is free of ethylenediamine hydrochloride (page 4, [0047]).  
Regarding claim 10, Kosbar teaches wherein the solution is free of nitric acid (page 4, 

[0047]).  

II.	Claim 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosbar et al. (US Patent Application Publication No. 2011/0253545 A1) as applied to claims 1, 5, 8 and 10 above, and further in view of Gallego et al. (“The Electrochemistry of Gold in Acid Aqueous Solutions Containing Chloride Ions,” Journal of Electroanalytical Chemistry and Interfacial Electrochemistry (1975 Dec 25), Vol. 66, No. 3, pp. 207-230).
	Kosbar is as applied above and incorporated herein.
Regarding claim 6, Kosbar teaches wherein a concentration of the gold (III) cyanide compound is between about 1.0 grams of gold per liter of solution and 3.0 grams of gold per liter of solution (= in general, the metal salts are included in the electroplating bath such that metal ions range in concentrations from 0.01 g/L to 200 g/L) [page 4, [0046]].
The solution of Kosbar differs from the instant invention because Kosbar does not disclose a concentration of chloride anions is between about 0.30 moles per liter of solution and 0.60 moles per liter of solution.  
Kosbar teaches that:
Alkali metal salts which may be included in the electroplating bath include, but are not limited to, sodium and potassium salts of halogens, such as chloride, fluoride and bromide. Typically chloride is used. Such alkali metal salts are used in conventional amounts (page 5, [0053]).

	Gallego teaches the probable mechanism of Au(III) electrodeposition on Au (page 228). Solutions were prepared with triple distilled water and A.R. chemicals. The composition employed is xHCl + yNaCl + zHAuCl4 · 3H2O + 1 M NaCIO4, where 5x10-3 ≤ x ≤ 1 M; 5x10-3 ≤ y ≤ 1 

M; 0 ≤ z ≤ 1.2 x 10-2 and 0.5 ≤ pH ≤ 7 (page  208, “Experimental”).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified a concentration of chloride anions described by Kosbar with wherein a concentration of chloride anions is between about 0.30 moles per liter of solution and 0.60 moles per liter of solution because Kosbar teaches that the alkali metal salts are used in conventional amounts and 5x10-3 ≤ y ≤ 1 M of yNaCl is used in the electrodeposition of Au.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 7, Kosbar teaches wherein a concentration of the gold (III) cyanide compound is between about 1.8 grams of gold per liter of solution and 2.2 grams of gold per liter of solution (= in general, the metal salts are included in the electroplating bath such that metal ions range in concentrations from 0.01 g/L to 200 g/L) [page 4, [0046]].
	The solution of Kosbar differs from the instant invention because Kosbar does not disclose a concentration of chloride anions is between about 0.45 moles per liter of solution and 0.55 moles per liter of solution.  
Kosbar teaches that:

Alkali metal salts which may be included in the electroplating bath include, but are not limited to, sodium and potassium salts of halogens, such as chloride, fluoride and bromide. Typically chloride is used. Such alkali metal salts are used in conventional amounts (page 5, [0053]).

	Gallego teaches the probable mechanism of Au(III) electrodeposition on Au (page 228).
Solutions were prepared with triple distilled water and A.R. chemicals. The composition employed is xHCl + yNaCl + zHAuCl4 · 3H2O + 1 M NaCIO4, where 5x10-3 ≤ x ≤ 1 M; 5x10-3 ≤ y ≤ 1 M; 0 ≤ z ≤ 1.2 x 10-2 and 0.5 ≤ pH ≤ 7 (page  208, “Experimental”).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified a concentration of chloride anions described by Kosbar with a concentration of chloride anions is between about 0.45 moles per liter of solution and 0.55 moles per liter of solution because Kosbar teaches that the alkali metal salts are used in conventional amounts and 5x10-3 ≤ y ≤ 1 M of NaCl is used in the electrodeposition of Au.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The 
examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        April 28, 2022